                                                                                FILED
                                                                        I ~(QJffff(tlE
MSA/MEB                                                         UJ.S; lID           w.rt~J ~(!:: (D)mJW
F.#2016R00695
                                                                •               -        (ll'tt   2019'   *
UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK                                    l(lllfF.ICE
--------------------------X
UNITED STATES OF AMERICA

       - against -
                                                       ORDER
                                                       CR 18-681 (
                                                                            L       K)
JEAN BOUSTANI et al.,

                     Defendants.


--------------------------X
                                                                            I
               Upon the application of RICHARD P. DONOGHUJE, United States Attorney

for the Eastern District of New y ork, by Assistant United States rl ttomey Mark E. Bini, for

an Order setting an initial status conference in this matter.

               WHEREFORE, it is ordered that an initial status ccmference is scheduled for

January 22, 2019 at noon.                                                   I
Dated: B~n, New York
           ,J a,-.bll.rl   7': ,2019
                /                                                   s/WFK
